OPINION

ANN CRAWFORD McCLURE, Chief Justice.
AMO Enterprises, Inc. d/b/a Vista Central Market, Appellant, has filed a motion to dismiss the appeal because the parties have resolved their dispute by compromise and settlement. See Tex.R.App.P. 42.1(a)(1). The motion does not reflect that the parties have made an agreement regarding costs. We grant the motion and dismiss the appeal. Costs are taxed against Appellant A MO Enterprises. See Tex.R.App.P. 42.1(D) (“Absent agreement of the parties, the court will tax costs against the appellant.”).